NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 25, 2010*
                                  Decided August 25, 2010

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge 

                             JOHN L. COFFEY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

No. 09‐3655

CATHERINE A. MCLACHLAN                           Appeal from the United States District
    Plaintiff‐Appellant,                         Court for the Northern District of Illinois,
                                                 Eastern Division.
       v.
                                                 No. 03 C 2297
MICHAEL J. ASTRUE
Commissioner of Social Security,                 Martin C. Ashman,
    Defendant‐Appellee.                          Magistrate Judge.



                                         O R D E R

       Catherine McLachlan applied for supplemental security income benefits under Title
XVI of the Social Security Act, see 42 U.S.C. §§ 1381a, 1382c, claiming that she could not
work because of pain in her left arm and shoulder.  The Social Security Administration
denied her application initially and upon reconsideration, and an administrative law judge



       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(A).
No. 09‐3655                                                                           Page 2

concluded, after a hearing at which both McLachlan and her attorney appeared, that
McLachlan was not disabled.  With counsel, she sought judicial review and consented to
proceed before a magistrate judge who, in a lengthy and thorough decision, granted
summary judgment for the Commissioner. 

        McLachlan is proceeding pro se on appeal and asserts, without any elaboration, that
the ALJ’s decision was not supported by the weight of the evidence.  Her brief consists
largely of excerpts of an ALJ’s decision in another matter and a pleading from a different
social security case.  The brief does not refer to facts in the record or contain an argument
consisting of more than a generalized assertion of error.  Consequently, the appeal warrants
dismissal under FED. R. APP. P. 28(a)(9)(A).  See Anderson v. Hardman, 241 F.3d 544, 545 (7th
Cir. 2001) (even pro se litigants must comply with Rule 28(a)(9)).

                                                                                DISMISSED.